   8:20-cv-00423-RGK-PRSE Doc # 4 Filed: 01/25/21 Page 1 of 5 - Page ID # 26




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TERRENCE D. MOORE,

                    Petitioner,                               8:20CV423

      vs.
                                                 MEMORANDUM AND ORDER
STATE     OF      NEBRASKA
DEPARTMENT OF CORRECTIONS,

                    Respondent.


       This matter is before the court on preliminary review of Petitioner Terrence
D. Moore’s Petition for Writ of Habeas Corpus (filing 1) brought pursuant to 28
U.S.C. § 2254 and filed in this court on October 15, 2020. Petitioner set forth in his
habeas corpus petition that he was convicted of two counts of murder in the second
degree and two counts of use of a deadly weapon on May 23, 2006. Petitioner
indicates that he appealed from his judgment of conviction which resulted in the
matter being remanded for resentencing. It then appears Petitioner prosecuted a
second appeal after the remand. (Filing 1 at CM/ECF p. 2.) Petitioner does not
clearly allege the date on which direct appellate review of his conviction ended,
but he does reference Docket No. 165-951 in the District Court of Douglas County,
Nebraska, Nebraska Court of Appeals Case No. A-06-699, and Nebraska Supreme
Court Case No. S-08-417.1 (Id.) In Case No. S-08-417, the Nebraska Supreme
Court upheld his judgment of conviction on January 30, 2009. See State v. Moore,
759 N.W.2d 698 (Neb. 2009). Petitioner alleges he did not file a motion for
postconviction relief. (See, e.g., Filing 1 at CM/ECF pp. 3, 6.)


      1
         I take judicial notice of the state court records. See Stutzka v. McCarville, 420
F.3d 757, 761 n.2 (8th Cir. 2005) (court may take judicial notice of public records);
Federal Rule of Evidence 201 (providing for judicial notice of adjudicative facts).
Nebraska’s judicial records may be retrieved on-line through the JUSTICE site,
https://www.nebraska.gov/justice/case.cgi.
   8:20-cv-00423-RGK-PRSE Doc # 4 Filed: 01/25/21 Page 2 of 5 - Page ID # 27




       It appears from the face of the petition that Petitioner’s claims may be barred
by the statute of limitations because the petition was filed more than one year after
Petitioner’s judgment became final. See 28 U.S.C. § 2244(d)(1)(A). However, in
order to ensure a just and fair resolution of this matter, the court will enter an order
progressing this case to final resolution.

      IT IS THEREFORE ORDERED that:

       1.    By March 11, 2021, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: March 11, 2021: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

      2.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.     The motion for summary judgment must be accompanied by a
                    separate brief, submitted at the time the motion is filed.

             B.     The motion for summary judgment must be supported by any
                    state court records that are necessary to support the motion.
                    Those records must be contained in a separate filing entitled:
                    “Designation of State Court Records in Support of Motion for
                    Summary Judgment.”

             C.     Copies of the motion for summary judgment, the designation,
                    including state court records, and Respondent’s brief must be
                    served on Petitioner except that Respondent is only required to
                    provide Petitioner with a copy of the specific pages of the
                    record that are cited in Respondent’s motion and brief. In the
                                           2
  8:20-cv-00423-RGK-PRSE Doc # 4 Filed: 01/25/21 Page 3 of 5 - Page ID # 28




                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       3.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:



                                         3
8:20-cv-00423-RGK-PRSE Doc # 4 Filed: 01/25/21 Page 4 of 5 - Page ID # 29




         A.    By March 11, 2021, Respondent must file all state court
               records that are relevant to the cognizable claims. See, e.g.,
               Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
               United States District Courts. Those records must be contained
               in a separate filing entitled: “Designation of State Court
               Records in Support of Answer.”

         B.    No later than 30 days after the relevant state court records are
               filed, Respondent must file an answer. The answer must be
               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, but not limited to, the
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exhaust
               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondent’s brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondent is only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondent’s answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Such motion must set
               forth the documents requested and the reasons the documents
               are relevant to the cognizable claims.


                                     4
  8:20-cv-00423-RGK-PRSE Doc # 4 Filed: 01/25/21 Page 5 of 5 - Page ID # 30




            D.    No later than 30 days after Respondent’s brief is filed,
                  Petitioner must file and serve a brief in response. Petitioner
                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  April 12, 2021: check for Respondent’s answer and separate
                  brief.

       4.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 25th day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         5
